Citation Nr: 0637643	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for blood clots, to 
include as secondary to diabetes mellitus, Type II (DM).  

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to DM.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 10 percent 
prior to September 28, 2005 and a rating in excess of 
20 percent effective from September 28, 2005 for the service-
connected right lower extremity neuropathy, secondary to DM.  

5.  Entitlement to an initial rating in excess of 10 percent 
prior to September 28, 2005 and a rating in excess of 
20 percent effective from September 28, 2005 for the service-
connected left lower extremity neuropathy, secondary to DM.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from April and July 2004 rating decisions of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran testified at a Travel Board hearing before 
Veterans Law Judge (VLJ) John Crowley, in June 2004 and again 
under VLJ Kimberly Osborne, in September 2005.  Both judges 
will participate in the deciding of these claims.  

The matters were previously remanded in September 2004 and 
March 2006, for further development.  

The RO, in a May 2006 rating decision, granted increased 
separate ratings of 20 percent for right and left lower 
extremity neuropathy.  The veteran has not indicated he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  AB v. Brown, 6 Vet.App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, the aforementioned issues must be further 
developed prior to final adjudication of the case.  

As for the veteran's claims for service connection for blood 
clots, and IBS, to include as secondary to DM, in the 
March 2006 Board remand, the veteran was to undergo VA 
examination and the VA examiner was to determine at the 
examination whether the veteran's blood clots and IBS were 
related to the veteran's period of service, or whether it was 
at least as likely as not that any current blood clot 
disorder or IBS was caused or aggravated by the veteran's 
service-connected DM.  

The veteran underwent VA examination in March 2006.  While 
the examiner opined that the veteran's thrombophlebitis and 
IBS were not related to the veteran's DM, and that there was 
no association between DM and an increased tendency to have 
thrombophlebitis, the examiner did not address whether the 
veteran's blood clots (thrombophlebitis) or IBS was due to 
his active service, or whether his DM aggravated his 
thrombophlebitis or IBS.  See 38 C.F.R. § 3.310(a)(b); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  This information is 
important to the instant claim.  

The veteran also filed a claim for service connection for 
PTSD.  The veteran's personnel records indicated that he was 
a medical corpsman during his service in Vietnam.  The Board 
accepted that the veteran had been subjected to the necessary 
inservice stressors.  The veteran was to undergo VA 
psychiatric examination to determine whether he had PTSD due 
to a verified inservice stressor.  The veteran underwent VA 
psychiatric examination in April 2006.  Although the Board 
remand indicated that the claims file must be made available 
to the examiner, the claims file was not provided to the VA 
examiner.  While the examiner did address the issue of 
whether the veteran had a psychiatric disorder, no 
information regarding the veteran's inservice stressors were 
noted and no indication that the veteran had even served in 
Vietnam was cited within the examination report, undermining 
the examiner's determination.  In any event, the claims files 
was not reviewed, as requested by the Board in the most 
recent remand. 

Additionally, in the March 2006 remand, the Board requested 
that the veteran be scheduled for a VA neurological 
examination to determine the severity of the veteran's 
bilateral lower extremity neuropathy.  The veteran was 
scheduled for this examination in April 2006.  The examiner, 
however, did not address, as requested in the remand, whether 
the veteran's bilateral lower extremity neuropathy caused or 
was analogous to mild, moderate, moderately severe or severe 
incomplete paralysis.

In Stegall v. West, 11 Vet. App. 268 (1998) the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand was necessary due to a failure of the Board's 
directives in a prior remand.  The Court further held, that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Id.  

Accordingly, this matter is remanded for the following:  

1.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
blot clot disorder.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any blood clot disorder 
found, is related to the veteran's period 
of service?  If not, is it as least as 
likely as not that any current blood clot 
disorder is caused or aggravated by the 
veteran's service-connected DM?  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

2.  The AMC should schedule the veteran 
for a VA gastrointestinal examination to 
determine the nature and etiology of any 
current gastrointestinal disorder, 
including irritable bowel syndrome.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current 
gastrointestinal disorder, including IBS, 
if found, is related to the veteran's 
period of service?  If not, then is it at 
least as likely as not that the veteran's 
service-connected DM, (including taking 
prescription medication for his DM and 
its resulting residuals) caused or 
aggravated any gastrointestinal disorder, 
including IBS?  The examiner is to set 
forth all findings and conclusions in a 
clear, comprehensive and legible manner.  
Complete detailed rationale is requested 
for each opinion that is rendered.  

3.  The AMC should arrange for a VA 
psychiatric examination of the veteran in 
order to determine the nature and 
etiology of any psychiatric disorder(s), 
including PTSD, which may be present. 

The claims file must be made available to 
the examiner.  Any indicated tests and 
studies should be performed.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (2) whether there is a link between 
the current symptomatology and the 
veteran's period of service, including 
his military occupational specialty as a 
medical corpsman.  

If PTSD is found, the examiner, if 
possible, is to cite the stressor or 
stressors in service that the examiner 
relied on in order to make this 
determination.  

4.  The AMC should schedule the veteran 
for a VA neurology examination of his 
lower extremities to determine the nature 
and severity of his service-connected 
neuropathy of his right and left legs.  
All indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner should comment 
on the severity of the veteran's lower 
extremity neuropathy, including whether 
it causes or is analogous to mild, 
moderate, moderately severe, or severe 
incomplete paralysis of the sciatic nerve 
or complete paralysis.  Complete detailed 
rationale is required for each opinion 
that is rendered.  

5.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims on appeal 
remain denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


			
	JOHN J. CROWLEY	D.C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                     
______________________________________________
	K. OSBORNE
	Veterans Law Judge      
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

